Citation Nr: 1143230	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-27 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for a bipolar disorder, on appeal from an initial grant of service connection.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorder (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from March 1969 to February 1972.  

This matter comes to the Board of Veterans Appeals, hereinafter the Board, on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida.  This rating action granted service connection for a bipolar disorder and assigned a 30 percent disability rating.  The effective date was determined to be November 22, 2005.  The appellant was notified of this action and he subsequently appealed claiming that his disability should be assigned a higher rating.

As the appellant is challenging the initial rating assigned for his bipolar disorder and the record raises assertions that he is unemployable because of his service-connected disability, the determination as to whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, that issue has been noted on the front page of this action and will be discussed below. 


FINDINGS OF FACT

1.  Over the course of this appeal, the appellant's bipolar disorder has been manifested by isolation, mania, depression, and an inability to work.  

2.  Two VA medical examiners have conclusively determined that the appellant is unable to work because of his service-connected bipolar disorder.  

3.  A TDIU is a lesser benefit than a 100 percent rating for PTSD, and the claim for TDIU and an increased rating for a bipolar disorder arose at the same time and are premised on the same evidence. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for a bipolar disorder, from the date of the appellant's original claim for benefits, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, and 4.130, Part 4, Diagnostic Code 9432 (2011).

2.  The grant of a 100 percent rating for a bipolar disorder renders moot the appeal for entitlement to TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with these issues given the favorable nature of the Board's decision. 

It is further noted, for references purposes, that in this matter, the appeal arises from disagreement with the initial evaluation following the grant of service connection for a bipolar disorder.  The United States Court of Appeals for Veterans Claims (hereinafter the Court) has held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Disability evaluations are determined by evaluating the extent to which the appellant's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  With respect to the issue before the Board, the appeal does stem from a disagreement with an evaluation assigned in connection with the original grant of service connection, and as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

The appellant's psychiatric condition [a bipolar disorder] has been rated pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9432.  38 C.F.R. § 4.130 (2011) establishes a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.  Under the criteria, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The next higher rating, a 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9432 (2011). 

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010). 

In conjunction with his claim for benefits, the appellant underwent a VA Psychiatric Examination in December 2007.  Prior to the exam, the appellant noted that he suffered from "ups and downs", anxiety, occasional delusional thoughts, and isolation.  It was indicated that he lived alone and very little contact with others.  Church and club membership was not indicated.  During the examination, it was noted that the appellant was occasional depressed and had some difficulty concentrating.  It was further reported that the appellant was using pharmaceutical medications to help control the symptoms and manifestations he was experiencing as a result of his psychiatric disorder.  Suicidal and homicidal thoughts were not reported, and the examiner reported that the appellant was capable of performing and maintaining minimum personal hygiene.  It was further reported that the appellant's speech was fast and rambling, and that he sometimes would become grandiose and delusional.  A Global Assessment of Functioning (GAF) score of 52 to 55 was assigned.  The examiner stated that the appellant was suffering from a bipolar disorder and was most frequently hypomanic.  

The examiner further wrote:

	. . . The veteran has had major impairments in maintain[ing] gainful employment at this time.  He has had major impairments in maintaining adequate and positive, affective relationships in the past.  The patient continues to exhibit hypomanic symptoms on and off and although he is in a fairly good control of his symptoms right now, it is because of his medication.  The patient has not really been able to maintain stability of his symptoms and it is my opinion that due [to] the severity and chronicity of his symptoms, it will preclude him to maintain in an affective fashion both in work and social settings.

The appellant's VA primary care doctor provided additional insight with respect to the appellant's mental health via a VA medical note dated February 2008.  The examiner stated that:

	. . . I have seen him over a number of years and even at his best he would be unable to maintain gainful employment.  He is always slightly manic and gets stressed easily.  He worries easily over minor things.  There have been times when he has been so manic it was difficult to understand what he was saying and you can never predict when that will occur.  His medications allow him some sense of stability but that can easily evaporate under even minor stress.  He has few friends and keeps mostly to himself in his apt.  It is only by maintaining this very simplistic life that he can cope at all.  Gainful employment would be impossible in my opinion.  I continue to maintain that he is significantly impaired for social and occupational functioning.  

An overall GAF score of 49 was assigned. 

The appellant's VA medical treatment records have been obtained and included in the claims folder for review.  The Board would note that from reviewing the available records, it is clear that the appellant has obtained infrequent therapy and obtains medications from the VA for the treatment of his mental disorder.  The medical treatment records indicate that the appellant has taken lithium or olanzapine since 1997 for the "control" of his bipolar disorder.  The reports from 2003 to 2008 show that when the appellant has an appointment for treatment of his psychiatric disorder, he becomes manic and anxious, to the point where he becomes sleepless.  It is further noted that GAF scores during this time range from 49 to 60.  Moreover, it appears from the treatment records that the appellant's only social contacts are with those who provide him treatment.  He has, on occasion, had a friend or two that he could associate with but it does not appear that these friendships have lasted for any extended periods of time.  These records further show that the appellant has continued to suffer from anxiety, depression, periods of ups and downs.  

The medical evidence shows assignment of GAF scores ranging from 49 to 60.  A GAF score of 61 to 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF Score of 51 to 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF Score of 41 to 50 contemplates serious systems (e.g., suicidal ideation severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Finally, a GAF Score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV at 44-47.  A GAF score is highly probative as it relates directly to the appellant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

In evaluating the appellant's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (2011), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case distinguishable from Mittleider in that he has only been diagnosed as suffering from a bipolar disorder and it does not appear that there are any other underlying psychiatric conditions that may be intertwined with his bipolar disorder.  

Upon reviewing the record, it is the conclusion of the Board that the evidence does support an evaluation of 100 percent for a bipolar disorder.  Since the appellant started his appeal, his private GAF scores have remained more or less constant.  Yet, they do show someone who is severely handicapped by his psychiatric disorder.  The various examinations accomplished have noted anxiousness, occasional depression, and extreme mania.  The appellant appears to have very limited social relations with others.  Most importantly, VA examiners have, without hesitancy, written that the appellant's bipolar disorder is so disabling that the appellant is unemployable.  They have opined that the appellant's bipolar disorder is totally occupationally impaired.  

The Board therefore concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  It is the conclusion of the Board that the appellant's overall disability picture indicates that a 100 percent evaluation should be assigned for a bipolar disorder.  38 C.F.R. § 4.7 (2011).  Hence, the appellant's claim is granted. 

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates more consistently and throughout the appeal that the appellant meets the criteria for a 100 percent rating from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not necessary.

As noted, the appellant has claimed, and the medical evidence has strongly suggested and insinuated, that he is unable to work because of his service-connected disability, and in this decision, the Board finds that his service-connected psychiatric disability warrants a 100 percent evaluation. 

A TDIU is payable only when the schedular rating is less than total.  38 C.F.R. § 4.16(a) (2011).  The award of a 100 percent schedular rating moots the issue of entitlement to TDIU for the period when the 100 percent rating is in effect.  Herlehy v. Principi, 15 Vet. App. 33 (2001). 

In a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In November 2009 however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008). 

The Bradley case, however, is distinguishable from the instant case in that in Bradley, the Court found that a TDIU rating was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, to award a separate TDIU rating in addition to the 100 percent rating for a bipolar disorder would result in duplicate counting of disabilities. 

The claim for TDIU and an increased rating for a bipolar disorder have been recognized as arising at the same time and involving the same evidence.  Hence the grant of the 100 percent rating renders the claim for TDIU moot.  The appeal as to the TDIU issue is therefore dismissed. 


ORDER

A 100 percent rating for a bipolar disorder is granted, from the appellant's original claim for benefits, subject to the regulations governing the disbursement of monetary benefits. 

The appeal for entitlement to TDIU is dismissed. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


